Citation Nr: 0311758	
Decision Date: 06/06/03    Archive Date: 06/10/03	

DOCKET NO.  00-22 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an extension beyond the delimiting date of 
June 21, 2000, of the basic 10-year period of eligibility for 
receiving educational assistance benefits under the 
provisions of Chapter 30, Title 38, United States Code 
(Montgomery GI Bill).


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma, that denied the benefit sought on appeal.  The 
veteran, who had active service from September 1985 to June 
1990 and from January 1991 to March 1991, appealed that 
decision to the BVA, and the case was referred to the Board 
for appellate review.  In October 2001, the Board returned 
the case to the RO for additional development, and the case 
was subsequently returned to the Board.  


REMAND

A preliminary review of the record discloses that pursuant to 
authority provided by 38 C.F.R. § 19.9(a)(2) (2002), the 
Board undertook additional evidentiary development in this 
case.  However, a recent opinion from the United States Court 
of Appeals for the Federal Circuit held that 38 C.F.R. 
§ 19.9(a)(2) is invalid because it permits the Board to 
consider additional evidence without having to remand the 
case to the RO for initial consideration of that evidence.  
See Disabled American Veterans v. Secretary of Veterans 
Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003).  
The Court explained that when the Board obtains and considers 
evidence that was not before the RO, an appellant has no 
means to obtain one review on appeal to the Secretary as 
provided by 38 U.S.C.A. § 7104(a) (West 2002) because the 
Board is the only appellate tribunal under the Secretary.  
Therefore, it appears that evidence obtained by the Board 
cannot be considered by the Board as an initial matter.

With respect to the evidence of record, the Board would 
observe that the veteran's DD Form 214 from her period of 
service in 1991 shows that the narrative reason for the 
veteran's separation was the expiration of the term of 
service.  However, an e-mail apparently from the Army 
Personnel Center dated in January 2002 suggests that the 
veteran may have been involuntarily released from service.  
In the Board's Remand the RO was requested to obtain the 
contract [or orders] that recalled the veteran to service in 
1991.  It does not appear that the contract or orders which 
recalled the veteran to active duty in 1991 have been 
requested.  The United States Court of Appeals for Veteran's 
Claims has held "that a remand by this Court or the Board 
confers on the veteran or other claimant, as a matter of law, 
a right to compliance with the remand orders."  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  As such, this 
development must be completed prior to further appellate 
review, and if not, "the Board itself errs in failing to 
ensure compliance."  Id.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following actions:

1.  The RO should obtain and associate 
with the claims file a copy of the orders 
or contract that recalled the veteran to 
active duty in March 1991.

2.  After the development requested in 
the first paragraph has been completed, 
the RO should again review the veteran's 
claim based on all additional evidence 
associated with the claims file 
subsequent to the February 2002 
Supplemental Statement of the Case.  If 
the benefit sought is not granted, the 
veteran should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence 


and/or argument she desires to have considered in connection 
with her current appeal.  No action is required of the 
veteran unless she is notified.



                       
____________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).






